DISSENTING OPINION.
GOODE, J.
In this case the plaintiff had left his home on the north side of Thomas street,, west of Jefferson avenue, one evening in September, 1900, to go to a grocery store on or near the southeast corner of said street and avenue. He walked along the north side of Thomas street until he came to the crossing on the west side of Jefferson avenue, then' turned south over the crossing, on which he walked until a little north of the center of Thomas street, when he left it •and walked diagonally southeastwardly, to the crossing over Jefferson avenue on the south side of Thomas street. As he drew near the latter crossing, he looked north and saw a street car approaching from that direction. This car passed as he stood a short distance away on the crossing last mentioned. As soon' as it had passed, he took a few steps, which carried him *746into the middle of the west railway track on Jefferson avenue, and heard some one shout ‘ ‘ Get out of there, ’ ’ which startled him so that he made a leap, and was immediately struck by a second car coming from the north. Plaintiff admits that after the first car passed, he at once walked on to the west track, without looking north again to see if a car was coming; although he was familiar with the locality, the mode in which the street cars were run and knew that those on the west track came from the north. At no time did he stop walking, as the first car passed without it being necessary for him to stop, and he then continued across the street until he was struck by the second car.
Plaintiff told the story of the accident on his examination in chief as follows:
“Well, I was'after washing my feet, and I was in the house and I goes to take hold of me pipe, I wanted to get a smoke, and I had no tobacco, and I run me shoes on without stockings, and I started to go and get me some tobacco, and I took hold of a little pitcher that was there to get me a little pitcher of beer so at the same time I would have a cold drink. I started out, and when I got down to the corner I stepped out off of the sidewalk on the crossing. The car was coming down. I see the car coming down from the alley, as I was passing along. I walked across the street, and that car passed me by, and he was ringing his bell and going as fast as he could go; there is no mistake in that. Well, I was within three, or may be I had three steps to make before I got into the track, and as soon as I got into the track, the fellow hollered ‘ ‘ Get out of there! Get out of there, ” and I looked and I jumped, and that was the-last of me; I couldn’t tell no more.
“Q. When did you see the car? You said you saw a car? A. I see the car that passed me, I seed this car ahead of it just before it struck me that way (striking his hands together) and no more. Q. Did you see that car before it struck you? A. No, sir— *747well I seen it just as it was going to strike me, when the-fellow was hollering at me,£ ‘ Get out of there! Get out. of there!” And I gave a jump, and I jumped high enough to get out of his way, and that is all I know when this happened. Q. When you came to the corner, did you look one way or the other to see whether the car was coming down? A. When I come to the corner and I stepped out in the street, I looked up. Q. Which way did you look? A. I looked up north, and I %ms looking south, I was going south to-get across the track, and I would see anything that would be coming to me there; but I looked to the north, that way, and the car was coming down from, well-from the alley, from this side of the alley, and just as I went, across, about four or five feet of the crossing, the car-passed, and I was alongside of the car out in the street, there was room enough for me to keep out of the car’s way as it was passing, and as soon as I turned to go across on the crossing the fellow hollered “Get out of' there! Get out of there!” and with that I jumped off the track and I know no more after that.”
On cross-examination he testified:
££Q. You kept walking down towards the south cross-walk of Jefferson avenue? A. Yes, sir. Q. And where were you when the car passed you by? A. I was about in here (indicating on a map). Q. Walking south? A. Yes, sir. Q. To let the car pass you by? A. Yes, sir. Q. You did not have to stop in order to let the car pass you by? A. No, sir; I didn’t have to stop. Q. When the car passed you and left the. crossing clear how far were you away from the near-rail of the track? A. I had two or three steps to make until I got into the middle of that track there,, just two or three steps. Q. About six or eight feet, somethiug of that sort? A. No, sir; two steps from-me would amount to five feet; that is what I calculate, a step is two feet and a half. Q. Two would be five-feet and three would be seven and one-half feet, so yon *748were from five io seven and .one-half feet aivay¶ A. Yes, sir. Q. When this oar passed you by? A. Yes, sir.......... Q. And as soon as this car passed you by you started right on across the track? A. Yes, sir. Q. And you didn’t look any more after you looked in here for a car? A. No. Q. And you didn’t listen or pay any particular attention any more after this car had passed you by? A. No, of course not. . . . Q. And you could see up and down the street a good ways couldn’t you? A. If it wasn’t dark you could see a good ways up there, but the trouble was you ■couldn’t see where there was 'two cars, one behind another. You couldn’t see if there be two following one behind the other. You could see only the one car coming and then I expected no other one behind it. Q. In other words, you did not expect two to be so close together and, therefore, you didn’t look? A. Exactly. Q. You could see a block away at that time ■of night on that day, couldn’t you? A. I don’t know as I could see a block away at that time of night; I am not sure.” ... Q. You could see a light a long ways? A.. Yes. Q. And you could see an object that was not lighted over a hundred feet away, couldn’t you, on that evening? A.' Yes, sir. Q. Now in order to look south to see whether the car comes; and to look north you merely had to turn your head and your neck, just a glance? A. Yes. Q. You don’t have to turn your whole body? A. Yes, sir. Q. And you can look in both directions, can’t you, in the space of a second? A. Both north and south. I could look both north and south, and I looked north because my back was turned to the north and as I was going across I looked north and I saw the car coming. Q. You looked north when the first passed and before you reached the cross-walk? A. Yes, sir. Q. But' after that car passed you, you did not look north any more; that is what you say? A. No, sir, I did not not. ’ ’
Mary Poster, one of plaintiff’s witnesses, testified:
*749“I saw the old man go across and I happened to see the car coming very swift, but I didn’t know he was going to go right in front of it, bnt, when he stepped in the track, I hollered, bnt it didn’t seem to do him any good. Q. The car ivas right on him at that time? A. Yes, sir.”
This witness also swore that in the interval between the passage of the two cars, she walked from No. 2612 Thomas street, passed 2610, 2608, 2606, and was in front of 2604 at the time of the accident.
The cars were running about one hundred and twenty feet apart.
The foregoing evidence shows to my mind very conclusively, that the plaintiff was guilty of such contributory negligence as to justify the circuit court in giving the peremptory instruction to the jury to return a verdict for the defendant. Granting that the car which struck him was being run at too high a speed, his admission that he was seven or more feet from the west track when the first car passed; that he continued to walk ahead on to said track without again looking north to see if a car was approaching, although he knew cars on that track approached from the- north, makes such a case of earlessness on his part as to defeat his action.
After deducing from all the evidence the' inference most favorable for the plaintiff, we must still have a case where the negligence of the plaintiff concurred with that of the defendant as the proximate cause of the accident. No recovery can be had in such instances. Craig v. Sedalia, 63 Mo. 417; Dougherty v. Railroad, 97 Mo. 647.
This controversy is undistinguishable in principle, as far as I am able to see, from numerous others in which the plaintiff was nonsuited because his injury was sustained while he was attempting to cross a railway track without first looking or listening to ascertain if a train or a car was approaching. Watson v. Mound *750City Street Ry. Co., 133 Mo. 246; Boyd v. Wabash Ry. Co., 105 Mo. 371; Butts v. St. Louis & Iron Mt. Ry. Co., 98 Mo. 272; Maxey v. Railroad Co., 113 Mo. 1; Davies v. Railroad Co., 159 Mo. 1; Henze v. Railroad Co., 71 Mo. 636; Vogg v. Railway Co., 138 Mo. 172; Tanner v. Railroad Co., 161 Mo. 497; Hook v. Mo. Pac. Ry. Co., 63 S. W. 360; Jones v. Barnard, 63 Mo. App. 501.
The fact that the defendant was guilty of negligence in running its car at an unlawful speed, will not exonerate the plaintiff from the consequences of his own negligence in stepping on the track without taking the simple precaution of looking for danger where he knew it was apt to be. This has been often decided. Drake v. Railroad Co., 51 Mo. App. 562; Henze v. Railroad, supra.
Running cars more rapidly than an ordinance allows, is, surely, no more flagrant a dereliction than the. failure of a steam railway company to give the crossing ■signals; and it is unquestionable law that this omission on the part of the servants of a railway company, who were running one of its trains, does not render it liable to a plaintiff who is hurt by going on the track without looking or listening for an approaching train, which he could have seen or heard if he had looked or listened.
The plaintiff’s testimony in the present case discloses that at no time did he hesitate dr pause in his course; that he was seven or eight feet from the west track when the first car passed him, and could easily have turned Ms head north to see if another car was approaching; that he could have seen the car which Mt Mm if he had looked, whether it had on a headlight or not, one hundred feet away; that he did not take this easy precaution, but went straight onto the track and was immediately struck by the car. I fail to see why stich negligence was not the proximate cause of plaintiff’s injury — at least as proximate as the lawless speed of the car.
Plaintiff gives three reasons why he did not look to *751the north after the first car passed. , He says he was looking to the south to see if a car was coming from there; that he looked ahead because that was the way he was going, and that he did not look north again because he was not expecting another car to follow so soon after the first one. But there was no necessity for him to bé watching to the southward until after he had seen the other direction was safe, for he knew the cars on the west track would approach from the north. A glance each way would have been sufficient. It was his plain duty to look out for danger on the west track before he endeavored to cross it. Nor was it enough that he had looked one time and seen the first car. The duty of looking continued until the danger was over; that is, until he saw the way was clear for him to cross the nearest track. Haydon v. Railroad, 124 Mo. 566; Kelsay v. Railroad Co., 129 Mo. 362; Moberly v. Railroad Co., 98 Mo. 183; Drake v. Railroad Co., 51 Mo. App. 562; Jones v. Barnard, 63 Mo. App. 501. Instead of doing so, he heedlessly walked right in front of the car which hurt him.
• In each of the cases last cited, the plaintiff had taken care to look and listen before going on the track, but had done so only one time, although he might easily have detected the danger thereafter, if he had looked or listened again; and for his omission to do so he was denied a recovery.
In my judgment, the facts in this case make the rule announced in Morgan v. Railroad Co., 159 Mo. 262, and Hutchinson v. Railroad Co., 161 Mo. 246, wholly inapplicable. That rule, commonly known as the ‘‘humane doctrine,” is that when a plaintiff is injured by the negligence of both himself and the defendant, but the defendant, before the injury, discovered, or by the exercise of ordinary care might have discovered, plaintiff’s peril, and afterwards neglected to use the means at hand to prevent injuring him, plain*752tiff’s contributory negligence will not, under such, circumstances, defeat his case. This plaintiff was in no danger until he stepped on the track, when he was instantly run down by the car. The motorneer had no chance to save him after discovering his position of peril, which is of the essence of the humane, or “last chance” rule. Whatever negligence defendant’s servants were guilty of in running the car too rapidly, was prior to and simultaneous with plaintiff’s negligence in stepping on the track without looking for a car, thus presenting the common case of concurring negligence. But the theory of the rule in question is, that a defendant’s negligence in omitting proper measures to avoid injuring a party after he is discovered to be in danger to which he carelessly exposed himself, makes the defendant liable notwithstanding the plaintiff’s negligence. Certainly a motorneer or engineer can not be required to assume that an adult person approaching a railway track is going to walk in front of an engine or car, instead of pausing until it passes, or act on such an assumption. The humane rule is properly invoked in cases where the injured party was on the track and exposed to peril in view of the persons operating the car or train, if they were vigilant, for a period long' enough for them to avoid striking him by proper efforts.
Here, the plaintiff, to the surprise of' one witness who was watching him, stepped in front of the rapidly approaching car, which he could readily have seen by turning his head, and was immediately struck. It is. plain, therefore, that his own reckless act was the cause of his injury. No reasonable inference can be drawn that he would have escaped but for a subsequent negligent act or omission of the defendant, or that the negligence of the latter was any more the proximate cause of the accident than was his own.
. For the foregoing reasons I am constrained to dissent from the decision of my learned associates in this *753cause, and to favor an affirmance of the judgment of the circuit court. I deem the decision of the majority of this court in conflict with the following previous decisions of the Supreme Court, to-wit: Butts v. St. Louis & Iron Mt. Ry. Co., 98 Mo. 272; Watson v. Mound City Street Ry. Co., 133 Mo. 246; Kelsay v. Railroad Co., 129 Mo. 362; and with the following decisions of the Kansas City Court of Appeals: Jones v. Barnard, 63 Mo. App. 501; Drake v. Railroad Co., 51 Mo. App. 562.